t c memo united_states tax_court austin d yanke petitioner v commissioner of internal revenue respondent docket no filed date austin d yanke pro_se john d davis for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the issue for decision is the deductibility of dollar_figure in travel_expenses including meal and lodging_expenses petitioner incurred in california while training to qualify as a journeyman electrical power lineman findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in idaho a resident of the same home in which petitioner was raised in petitioner graduated from high school in petitioner enrolled at the northwest lineman college in meridian idaho in a 3-month course offering training to become an electrical power lineman lineman upon completion of this course petitioner joined the boise local union of the international brotherhood of electrical workers ibew as an apprentice lineman in date to qualify as a journeyman lineman and also to seek employment in california which offered more employment opportunities for union linemen than were available in idaho a right-to-work state petitioner enrolled in a california nevada- based cal nev journeyman lineman training program sponsored by the national electrical contractors association neca and by ibew a similar ibew and neca-sponsored program was available to petitioner in idaho but petitioner chose to enroll in the cal nev program the cal nev journeyman lineman training program which petitioner began in date lasted years participants in the program were required to work for various electrical power companies in california and or nevada during the entire years as part of the journeyman lineman training program in which petitioner enrolled and on the basis of the employment needs of neca contractors located in california and nevada the linemen including petitioner were assigned to work with contractors at particular job sites when a job was finished and the contractor no longer needed the linemen the linemen were reassigned to another neca contractor in california or nevada petitioner was assigned work only in california the schedule below indicates the dates of petitioner’s employment during his journeyman lineman training the contractor for whom petitioner worked if known and the california cities in which petitioner’s job sites were located dates of employment contractor jan --date may--date aug --date jan --date june--date aug --date date date mar --date june--date aug --date --- --- hot line construction hot line construction hot line construction par electrical par electrical --- --- --- --- location of job site san diego moorepark valencia valencia valencia pacifica pacifica bakersfield sacramento sacramento lakeport chico chico ukiah ukiah grass valley grass valley willits in and over the years petitioner has maintained a room in his parents’ home in boise in which petitioner has kept clothes and furniture and petitioner has parked on his parents’ property a motorcycle a boat and two snowmobiles during his journeyman lineman training in california and through the end of petitioner lived in a fifth-wheel travel trailer which he parked near each job site when a job was finished or when he was given time off petitioner often would return to his parents’ home in boise until he was notified of his next job site in california in petitioner spent approximately days in boise and the balance of his time in california working at job sites the evidence is unclear as to whether petitioner paid rent to his parents for use of the room he maintained in his parents’ home in in the fall of upon qualifying as a journeyman lineman petitioner committed to maintaining his union membership as a journeyman lineman for at least the following years during which petitioner committed to working only for union-approved contractors wherever employed in the united_states for the journeyman lineman training in california petitioner paid no tuition or other fees and while being trained in california as a journeyman lineman petitioner received wages for his work with the neca contractors if however during the 4-year period following qualification as a journeyman lineman petitioner worked for a nonunion contractor petitioner would be required to repay the cost of his journeyman lineman training program in shortly after qualifying as a journeyman lineman petitioner added his name to a list of union journeyman linemen available for work in the boise area petitioner however continued to work in california as a union journeyman lineman until date in date petitioner took a union job as a journeyman lineman in idaho and during the remainder of and into date petitioner worked in idaho petitioner paid idaho state income taxes on the wages petitioner earned in california in petitioner maintained an idaho driver’s license and an idaho fishing license but petitioner did not own any real_property in idaho on petitioner’ sec_2001 federal_income_tax return petitioner deducted dollar_figure as ordinary and necessary business_expenses he had incurred in for travel meals_and_lodging relating to his training and his work in california on audit respondent disallowed all dollar_figure as personal nonbusiness expenses on their joint federal_income_tax return for petitioner’s parents did not report any rental income from petitioner on their joint federal_income_tax return for petitioner’s parents reported rental income from petitioner of dollar_figure opinion under sec_162 a taxpayer is allowed a deduction for travel_expenses including meal and lodging_expenses if the expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 respondent only challenges whether petitioner was away from home when he incurred the expenses in dispute the primary reason for the allowance of a deduction for travel_expenses under sec_162 is to alleviate the burden on a taxpayer whose business needs require him to maintain two places of abode and to therefore incur duplicate living_expenses 49_tc_557 for purposes of sec_162 generally a taxpayer’s home or tax_home means the vicinity of the taxpayer’s principal_place_of_business or employment 74_tc_578 see 608_f2d_1269 9th cir affg in part and revg in part 67_tc_426 when different from the vicinity of his principal place of employment a taxpayer’s residence may be treated as his tax_home if his principal_place_of_business is temporary rather than indefinite see 358_us_59 kroll v commissioner supra pincite however a taxpayer may be treated as an itinerant taxpayer as never away from home and therefore as not entitled to travel expense deductions under sec_162 see 308_f2d_204 9th cir 85_tc_462 affd without published opinion 807_f2d_177 9th cir in determining whether a taxpayer has a fixed tax_home courts consider three factors set forth in revrul_73_529 1973_2_cb_37 as follows whether there existed a business connection to the location of the alleged tax_home whether duplicate living_expenses were incurred while traveling and while maintaining the alleged tax_home and whether personal connections existed to the alleged tax_home see 143_f3d_497 9th cir affg tcmemo_1995_559 this court as well as the u s court_of_appeals for the ninth circuit requires that a taxpayer must have some business justification beyond merely personal reasons for maintaining an alleged tax_home remote from a place of employment see id 55_tc_783 where a taxpayer has no business connection to a remotely located alleged tax_home claimed sec_162 travel expense deductions generally will be denied see henderson v commissioner supra pincite tucker v commissioner supra pincite mere hopes of some day returning to an alleged tax_home and finding employment particularly where job opportunities are bleak is not sufficient to provide the necessary business connection to an alleged tax_home kaye v commissioner tcmemo_1974_111 see tucker v commissioner supra pincite wright v commissioner tcmemo_1991_280 linn v commissioner tcmemo_1984_324 on the facts before us we conclude that petitioner in did not have a reasonable business reason or justification for maintaining a tax_home in boise and that his visits to boise in for approximately days were not motivated by business reasons in date petitioner enrolled in the journeyman lineman training program knowing that for the next years he would be working with contractors only in california and or nevada petitioner acknowledged at trial that his employment prospects in boise were not good in light of idaho’s right to work laws and petitioner’s commitment to work only for union contractors for years after the journeyman lineman training in petitioner’s business connections to boise were tenuous and preclude a finding that the room petitioner maintained in his parents’ home was maintained for anything other than personal reasons in addition the record does not establish that petitioner had substantial continuing living_expenses in boise that duplicated his travel_expenses in california see james v united_states supra pincite see revrul_73_529 supra no copies of checks bank statements or other documents were presented at trial that would indicate that petitioner in incurred significant boise housing_expenses in addition to his travel_expenses in california and petitioner’s parents did not report any rental income on their return from to petitioner did not perform any work in idaho and petitioner earned all of his income from work in california see jeppsen v commissioner tcmemo_1978_343 in henderson v commissioner supra the u s court_of_appeals for the ninth circuit affirmed a memorandum opinion of this court and found that a traveling stagehand spent personal time between jobs at his parents’ home in boise boise was not treated as the taxpayer’s tax_home because during the year in issue he had no business or employment connection to boise and he had no significant duplicate travel_expenses despite ties to boise eg idaho driver’s license payment of idaho state_income_tax bank accounts in idaho idaho voter registration and storage of belongings in his parents’ home in boise we and the u s court_of_appeals for the ninth circuit denied the taxpayer’s claimed business deductions for travel_expenses id pincite in our memorandum opinion in henderson we stated in sum we conclude that petitioner cannot claim that boise idaho was his home for the purposes of sec_162 while he did spend his idle time there the source of his employment had no connection with boise moreover petitioner’s minimal financial contribution to his parents’ home does not lead to the conclusion that he incurred substantial continuous and duplicative expenses henderson v commissioner tcmemo_1995_559 fn ref omitted in light of petitioner’s lack of business reasons for maintaining a tax_home in boise petitioner’s failure to incur substantial duplicate living_expenses in boise and our decision and the decision of the u s court_of_appeals for the ninth circuit in henderson we conclude that in petitioner did not have a tax_home in boise idaho for purposes of sec_162 petitioner’s claimed dollar_figure in travel expense deductions is denied this case is decided on the preponderance_of_the_evidence and is unaffected by sec_7491 see 124_tc_95 to reflect the foregoing decision will be entered for respondent
